    Case 17-11905-ABA                Doc 49       Filed 05/12/20 Entered 05/12/20 07:39:47           Desc Main
                                                 Document      Page 1 of 2

    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)


    Denise Carlon, Esquire
    KML Law Group, P.C.
                                                                               Order Filed on May 12, 2020
    216 Haddon Avenue, Suite 406
                                                                               by Clerk
    Westmont, NJ 08108                                                         U.S. Bankruptcy Court
    Main Phone: 609-250-0700                                                   District of New Jersey
    dcarlon@kmllawgroup.com
    Attorneys for Secured Creditor
    Homebridge Financial Services, Inc.
                                                                  Case No.: 17-11905 ABA
    In Re:                                                        Adv. No.:
             Joseph Rodriguez, Tracie L. Rodriguez
                                                                  Hearing Date: 5/5/2020 @ 10:00 a.m..

                                                                  Judge: Andrew B. Altenburg, Jr.
    Debtors.

          ORDER CURING POST-PETITION ARREARS & RESOLVING MOTION FOR
                              RELIEF FROM STAY

         The relief set forth on the following pages, numbered two (2) through two (2) is hereby
    ORDERED.




DATED: May 12, 2020
Case 17-11905-ABA           Doc 49      Filed 05/12/20 Entered 05/12/20 07:39:47                  Desc Main
                                       Document      Page 2 of 2


(Page 2)
Debtors: Joseph Rodriguez, Tracie L. Rodriguez
Case No: 17-11905 ABA
Caption of Order: ORDER CURING POST-PETITION ARREARS AND RESOLVING MOTION FOR
RELIEF FROM STAY
_________________________________________________________________________________
       This matter having been brought before the Court by KML Law Group, P.C., attorneys for Secured
Creditor, Homebridge Financial Services, Inc., Denise Carlon appearing, upon a motion to vacate the
automatic stay as to real property located at 139 Bonita Drive, Egg Harbor Township, NJ, 08234, and it
appearing that notice of said motion was properly served upon all parties concerned, and this Court having
considered the representations of attorneys for Secured Creditor and Brian Thomas, Esquire, attorney for
Debtors, and for good cause having been shown
        It is ORDERED, ADJUDGED and DECREED that as of April 27, 2020, Debtors are in arrears
outside of the Chapter 13 Plan to Secured Creditor for payments due November 2019 through April 2020 for
a total post-petition default of $10,542.14 (1 @ $1,794.58, 5@ $1,812.43, $314.59 less suspense); and
        It is further ORDERED, ADJUDGED and DECREED that the balance of the arrears in the
amount of $10,542.14 shall be added to the affidavit of amount due and paid through Debtors’ Chapter 13
plan; and
        It is further ORDERED, ADJUDGED and DECREED that the debtor is to file a modified chapter
13 plan within twenty days of the entry of this order; and
        It is further ORDERED, ADJUDGED and DECREED that regular mortgage payments are to
resume May 1, 2020, directly to Secured Creditor’s servicer, Cenlar FSB, 425 Phillips Blvd. Ewing, NJ
08618 (Note: the amount of the monthly mortgage payment is subject to change according to the terms of the
note and mortgage); and
        It is further ORDERED, ADJUDGED and DECREED that for the Duration of Debtors’ Chapter
13 bankruptcy proceeding, if any of the cure payments or regular monthly mortgage payments are not made
within thirty (30) days of the date said payment is due, Secured Creditor may obtain an Order Vacating
Automatic Stay as to Real Property by submitting a Certification of Default to the Court indicating such
payment is more than thirty days late, and Debtors shall have fourteen days to respond; and
        It is further ORDERED, ADJUDGED and DECREED that a copy of any such application,
supporting certification, and proposed Order must be served on the Trustee, Debtors, and Debtors’ counsel at
the time of submission to the Court; and
         It is further ORDERED, ADJUDGED and DECREED that Secured Creditor is hereby awarded
reimbursement of fees and costs in the sum of $350.00 for attorneys’ fees and $181.00 for filing fees, totaling
$531.00, which is to be paid through Debtors’ Chapter 13 plan and motion for relief is hereby resolved
